Case 17-20852-jrs        Doc 52     Filed 10/12/18 Entered 10/12/18 07:45:56           Desc Main
                                    Document      Page 1 of 7


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                GAINESVILLE DIVISION

IN RE:                                           )
                                                 )     CASE NO. 17-20852-JRS
ANDREW BURNETT,                                  )
                                                 )     CHAPTER 13
         Debtor.                                 )

                     POST-CONFIRMATION MODIFICATION OF PLAN
                            AND REQUEST FOR APPROVAL

       Debtors propose to modify the confirmed Chapter 13 plan in this case as set forth below
and request that this modification be approved.

                                   MODIFICATION OF PLAN

         Debtor needs to lower his plan payment due to a reduction in income.

      Debtor hereby modifies the Chapter 13 Plan, which was confirmed by order of this Court
March 29, 2018, as follows:

         Paragraph 2 of the Plan is modified to delete:

Plan Payments and Length of Plan. Debtor will pay the sum of $2,500.00 per month to Trustee by
[X] Payroll Deduction(s) or by [ ] Direct Payment(s) for the applicable commitment period of 60
months, unless all allowed claims in every class, other than long-term claims, are paid in full in a
shorter period of time. The term of this Plan shall not exceed sixty (60) months. See 11 U.S.C. §§
1325(b)(1)(B) and 1325(b)(4). Each pre-confirmation plan payment shall be reduced by any pre-
confirmation adequate protection payment(s) made pursuant to Plan paragraph 6(A)(i) and §
1326(a)(1)(C).


         Paragraph 2 of the Plan is modified to add:

Plan Payments and Length of Plan. Debtor will pay the sum of $1,000.00 per month to Trustee by
[X] Payroll Deduction(s) or by [ ] Direct Payment(s) for the applicable commitment period of 60
months, unless all allowed claims in every class, other than long-term claims, are paid in full in a
shorter period of time. The term of this Plan shall not exceed sixty (60) months. See 11 U.S.C. §§
1325(b)(1)(B) and 1325(b)(4). Each pre-confirmation plan payment shall be reduced by any pre-
confirmation adequate protection payment(s) made pursuant to Plan paragraph 6(A)(i) and §
1326(a)(1)(C).

RETROACTIVE TO MARCH 2018, when Debtor experienced the loss of income.
Case 17-20852-jrs     Doc 52   Filed 10/12/18 Entered 10/12/18 07:45:56     Desc Main
                               Document      Page 2 of 7


Dated: October 11, 2018.                     /s/
                                       Andrew Burnett

                                              /s/
                                       Susan Shiptenko, GA Bar No. 374402
                                       Attorney for the Debtor
                                       BERRY & ASSOCIATES
                                       2751 Buford Highway, Suite 600
                                       Atlanta, GA 30324
                                       (404) 235-3300
Case 17-20852-jrs       Doc 52     Filed 10/12/18 Entered 10/12/18 07:45:56            Desc Main
                                   Document      Page 3 of 7


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                               GAINESVILLE DIVISION

IN RE:                                           )
                                                 )   CASE NO. 17-20852-JRS
ANDREW BURNETT,                                  )
                                                 )   CHAPTER 13
         Debtor.                                 )

           NOTICE OF FILING OF MODIFICATION OF CONFIRMED PLAN,
               DEADLINE FOR FILING WRITTEN OBJECTIONS AND
            HEARING DATE AND TIME IF OBJECTION IS TIMELY FILED

         To: Creditors and Other Parties in Interest

        PLEASE TAKE NOTICE that Debtors have filed a proposed modification to the
confirmed plan in this case, a copy of which modifications you are receiving with this Notice of
have recently received by mail. Pursuant to Rule 3015(g) of the Federal Rules of Bankruptcy
Procedure, any creditor or other party in interest opposing this proposed Modification must file
that objection in writing with the Court on or before the following deadline.

       DEADLINE FOR FILING OBJECTION: Twenty-four (24) days after the date on
which this proposed Modification was filed. The proposed modification was filed on October
11, 2018. If the twenty-fourth day after the date of filing falls on a week-end or holiday, the
deadline is extended to the next business day.

         PLACE OF FILING:             Clerk, United States Bankruptcy Court
                                      Room 120 United States Courthouse
                                      121 Spring Street
                                      Gainesville, Georgia 30303-3367

If you mail an objection to the Court for filing, you must mail it early enough so the Court will
receive it on or before the deadline stated above.

You must also serve a copy on the undersigned at the address stated below and on the Debtor at:

                                         Andrew Burnett
                                       1510 Starlight Drive
                                       Cumming GA 30040

        PLEASE TAKE FURTHER NOTICE that if an objection to the proposed Modification
is timely filed, the Court will hold a hearing on the modification on November 29, 2018, at
10:15 am in Courtroom 103, U.S. Courthouse, 121 Spring Street, Gainesville, Georgia. If no
objection is timely filed, the Court may approve the proposed modification without further
notice or hearing.
Case 17-20852-jrs     Doc 52   Filed 10/12/18 Entered 10/12/18 07:45:56     Desc Main
                               Document      Page 4 of 7




Dated: October 11, 2018.                     /s/
                                       Andrew Burnett

                                              /s/
                                       Susan Shiptenko, GA Bar No. 374402
                                       Attorney for the Debtor
                                       BERRY & ASSOCIATES
                                       2751 Buford Highway, Suite 600
                                       Atlanta, GA 30324
                                       (404) 235-3300
Case 17-20852-jrs       Doc 52     Filed 10/12/18 Entered 10/12/18 07:45:56            Desc Main
                                   Document      Page 5 of 7


                                 CERTIFICATE OF SERVICE

        This is to certify under penalty of perjury that I am over the age of 18 and that on this day
I served the following parties with a copy of the attached pleadings by placing true copies of same
in the United States Mail with adequate postage affixed to insure delivery, addressed to:

                                        Nancy J. Whaley
                                       Chapter 13 Trustee
                                    303 Peachtree Center Ave
                                            Suite 120
                                       Atlanta, GA 30303

                                         Andrew Burnett
                                       1510 Starlight Drive
                                       Cumming GA 30040

                     (Plus to all creditors on attached Creditor Mailing Matrix)


       This the 11th day of October, 2018.

                                                     /s/
                                                    Susan Shiptenko
                                                    GA Bar No. 374402
                                                    Attorney for the Debtor

BERRY & ASSOCIATES
2751 Buford Highway, Suite 600
Atlanta, GA 30324
(404) 235-3300
Label Matrix for Case    17-20852-jrs
                  local noticing        Doc 52AT&T Filed
                                                   Mobility10/12/18
                                                            II, LLC   Entered 10/12/18 07:45:56
                                                                                        Amex          Desc Main
113E-2                                             Document
                                              c/o AT&T Services     Page 6 of 7         Po Box 297871
Case 17-20852-jrs                             Karen A. Cavagnaro, Lead Paralegal             Fort Lauderdale, FL 33329-7871
Northern District of Georgia                  One AT&T Way, Room 3A104
Gainesville                                   Bedminster, NJ 07921-2693
Thu Oct 11 10:24:56 EDT 2018
Matthew Thomas Berry                          Brock & Scott PLLC                             Andrew Alan Burnett
Matthew T. Berry & Associates                 4360 Chamblee Dunwoody Rd.                     1510 Starlight Dr.
Suite 600                                     Suite 310                                      Cumming, GA 30040-8370
2751 Buford Highway, NE                       Atlanta, GA 30341-1056
Atlanta, GA 30324-5457

CBA of GA Inc.                                Capital One Bank USA, N.A.                     Credit First N A
64 Sailors Dr., Ste 102                       by American Infosource LP as agent             6275 Eastland Rd
Ellijay, GA 30540-3744                        PO Box 71083                                   Brookpark, OH 44142-1399
                                              Charlotte, NC 28272-1083


Credit First N A                              Credit First NA                                Dr. Joan Ifarinde
PO Box 818011                                 PO Box 818011                                  3075 Ronald Reagan Blvd.
Cleveland, OH 44181-8011                      Cleveland OH 44181-8011                        Suite 501
                                                                                             Cumming, GA 30041-6052


Matthew Joshua Dyer                           FROST ARNETT AGT FOR NEA-NORTHSIDE HOSP FORS   Federal National Mortgage Association
Matthew T. Berry & Associates                 PO BOX 198988                                  Seterus, Inc
2751 Buford Highway NE                        NASHVILLE, TN 37219-8988                       PO Box 1047
Suite 600                                                                                    Hartford, CT 06143-1047
Atlanta, GA 30324-5457

Homeside Properties HOA                       Internal Revenue Service                       Lakeview Behavioral Health
2555 Westside Parkway                         401 W. Peachtree St NW                         1 Technology Parkway Sout
Alpharetta, GA 30004-4191                     Stop 334-D                                     Norcross, GA 30092-2928
                                              Atlanta, GA 30308-3539


Northside Hospital Forsyth                    (p)PORTFOLIO RECOVERY ASSOCIATES LLC           Prefcustfurn
PO Box 105484                                 PO BOX 41067                                   Po Box 94498
Atlanta, GA 30348-5484                        NORFOLK VA 23541-1067                          Las Vegas, NV 89193-4498



Regional Adjustment Bureau, Inc.              Eric W. Roach                                  Philip L. Rubin
PO Box 34111                                  Nancy J. Whaley                                Lefkoff, Rubin. Gleason & Russo
Memphis, TN 38184-0111                        Standing Chapter 13 Trustee                    Suite 900
                                              303 Peachtree Center Ave.                      5555 Glenridge Connector
                                              Suite 120                                      Atlanta, GA 30342-4762
                                              Atlanta, GA 30303-1286
Seterus Inc                                   Susan H. Shiptenko                             Suntrust Bank Atlanta
14523 Sw Millikan Way St                      Matthew T. Berry & Associates                  55 Park Pl Ne Ste 1055
Beaverton, OR 97005-2352                      Suite 600                                      Atlanta, GA 30303-2531
                                              2751 Buford Highway
                                              Atlanta, GA 30324-5457

Suntrust Bk                                   Suntrust Mortgage/cc 5                         Syncb/jcp
55 Park Pl Ne Ste 1055                        1001 Semmes Ave                                Po Box 965007
Atlanta, GA 30303-2531                        Richmond, VA 23224-2245                        Orlando, FL 32896-5007
Syncb/lowes     Case 17-20852-jrs              Doc 52Td Bank
                                                          Filed  10/12/18 Entered 10/12/18 07:45:56
                                                             Usa/targetcred                 U. S. AttorneyDesc Main
Po Box 965005                                             Document
                                                     Po Box 673             Page 7 of 7     600 Richard B. Russell Bldg.
Orlando, FL 32896-5005                               Minneapolis, MN 55440-0673                          75 Ted Turner Drive, SW
                                                                                                         Atlanta GA 30303-3315


Mallory Velten                                       Wells Fargo Bank                                    Wells Fargo Bank N.A.,
Brock & Scott, PLLC                                  Credit Bureau Dispute Resoluti                      d/b/a Wells Fargo Deal Services
4360 Chamblee Dunwoody Road                          Des Moines, IA 50306                                PO Box 19657
Suite 310                                                                                                Irvine, CA 92623-9657
Atlanta, GA 30341-1056

Wells Fargo Bank N.A., dba Wells Fargo Deale         Wfds                                                Nancy J. Whaley
PO Box 19657                                         Po Box 1697                                         Nancy J. Whaley, Standing Ch. 13 Trustee
Irvine, CA 92623-9657                                Winterville, NC 28590-1697                          303 Peachtree Center Avenue
                                                                                                         Suite 120, Suntrust Garden Plaza
                                                                                                         Atlanta, GA 30303-1216



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery Associates, LLC
POB 41067
Norfolk VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Federal National Mortgage Association             (d)Federal National Mortgage Association            (u)Wells Fargo Bank, N.A., dba Wells Fargo De
                                                     Seterus, Inc.
                                                     PO Box 1047
                                                     Hartford, CT 06143-1047


End of Label Matrix
Mailable recipients    38
Bypassed recipients     3
Total                  41
